ORDER
PER CURIAM.
Brandy Klonowski (Defendant) appeals the trial court’s judgment and sentence imposed after a non-jury trial finding her guilty of involuntary manslaughter in violation of Section 565.024 RSMo 1994.
Defendant raises two points on appeal. First, Defendant contends the State failed to present sufficient evidence to sustain the conviction. Second, Defendant claims the trial court erred in denying Defendant’s Motion to Suppress Statements because she did not knowingly and intelligently waive her Miranda1 rights and her statements were the product of police coercion and therefore involuntary.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).